Citation Nr: 0119254	
Decision Date: 07/24/01    Archive Date: 07/31/01	

DOCKET NO.  01-02 473A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma



THE ISSUE

Entitlement to payment or reimbursement for expenses incurred 
in connection with private medical services provided from 
April 22 to May 2, 2000.



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from December 1942 to August 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision by the Medical 
Administration Service of the VA Medical Center, Oklahoma 
City, Oklahoma.  


REMAND

At the outset, the Board notes that the claims folder 
contains a VA Form 23-22 (Appointment of Veterans Service 
Organization as Claimant's Representative), dated in May 
1982, in which the veteran named the Disabled American 
Veterans as his representative.  The claims folder contains a 
July 12, 2001, brief on appeal from that organization.  
However, also of record is a March 26, 2001, communication 
from the State of Oklahoma Department of Veterans Affairs.  
It appears from this letter that the state agency was acting 
on the veteran's behalf as a representative before VA.  

While a claimant has a right to representation, he or she may 
have only one representative at a time with respect to a 
given claim.  38 C.F.R. § 20.601 (2000).  In light of the 
foregoing, the Board finds that the veteran's representation 
in this matter must be clarified.  Once settled, the 
representative should be given an opportunity to help the 
veteran prosecute the claim at the originating agency level.  
38 C.F.R. § 20.600 (2000) (an appellant must be accorded full 
right to representation at all stages of an appeal).  

Additional review of the record reflects that, in the 
veteran's March 2001 substantive appeal, he indicated that he 
did not wish to appear personally at a hearing before a 
member of the Board.  However, he also checked a box to 
indicate that he desired that a hearing before a member of 
the Board be held at a local VA office.  Consequently, this 
matter must also be clarified.

The record also reflects that, subsequent to the issuance of 
a February 2001 statement of the case, a treating physician 
(Judy M. Gilbreth, M.D.) provided additional evidence 
regarding the veteran's treatment from April 22 to May 2, 
2000, at the Duncan Regional Hospital.  The physician stated, 
in a March 20, 2001, communication, that she cared for the 
veteran from a Hospice admission from April 22 to May 2, 
2000, and it was her opinion that, because of the veteran's 
"significant illness and problems, he really could not be 
discharged any sooner than we did at that time."  This 
communication has not been considered by the originating 
agency.  Relevant evidence such as this requires further 
action, including issuance of a supplemental statement of the 
case.  38 C.F.R. § 19.31 (2000).  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 Pub. L. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  Among other things, this law eliminates the concept 
of well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 ( 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA 
and the above discussion, a remand is required.  This is 
especially so given the medical opinion evidence provided by 
Dr. Gilbreth.  Consequently, in order to obtain evidence on 
the question of medical emergency, and because the 
originating agency has not yet considered whether any 
additional notification or development action is required 
under the VCAA, the Board will remand this case to the 
originating agency.  It would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(19993); VAOGCPREC Op. No. 16792 (July 24, 1992) (published 
at 57 Fed. Reg. 49, 747 (1992)).  

Accordingly, the case is REMANDED for the following:

1. The originating agency must review 
the claims folder and medical 
administrative services file and ensure 
that all notification and development 
required by the VCAA is completed.  In 
particular, the agency should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully satisfied.  Development should 
include, among other things, obtaining 
copies of complete records of treatment 
from April 22 to May 2, 2000 as 
suggested by Dr. Gilbreth's March 2001 
offer of more detailed medical records.  

2.  The RO should contact the veteran 
and request that he clarify his chosen 
representative, and, if necessary, 
submit a power of attorney appointment 
in favor of the service organization or 
agent he has chosen to represent him.

3.  The RO should also contact the 
veteran and request that he verify 
whether he desires a hearing before a 
member of the Board at the Muskogee, 
Oklahoma RO or any other RO.  If so, one 
should be scheduled.  

4.  The originating agency should arrange 
to have a VA physician review the record.  
Following a review of the documents in 
the file, including any obtained pursuant 
to the development sought in paragraph 1 
above, the physician should offer an 
opinion as to each of the following 
questions:

(a)  Was the treatment at the Duncan 
Regional Hospital from April 22 to 
May 2, 2000, for a medical 
emergency, the nature of which was 
such that delay would have been 
hazardous to the veteran's life or 
health?

(b) If the veteran's admission on 
April 22, 2000, was for a medical 
emergency, when did the emergency 
end?  At what point in time, if any, 
could he have been transferred to a 
VA medical center for continuation 
of treatment?

(c)  Were VA or other Federal 
facilities feasibly available to 
provide necessary care and services 
for the veteran at the time of his 
treatment at the Duncan Regional 
Hospital from April 22 to May 2, 
2000.  Would it have been 
reasonable, sound, wise, or 
practicable for the veteran to have 
attempted to use VA facilities 
beforehand?  Would VA have refused 
treatment?

The complete rationale for any opinion 
expressed should be provided.  The 
originating agency should then review the 
opinion(s) to ensure that the 
requirements of the foregoing requests 
have been satisfied.  If not, the 
opinion(s) should be returned for 
necessary corrective action, as 
appropriate.  

5.  The originating agency must then 
review the claims folder and medical 
administrative services file to ensure 
that all notification and development 
required by the VCAA is completed.  
Adjudicatory action should then be taken 
on the claim for payment or reimbursement 
of medical expenses.  If the benefit 
sought is denied, a supplemental 
statement of the case should be issued.  
After an opportunity to respond to the 
supplemental statement of the case has 
been given to the veteran and any duly 
appointed representative, and the veteran 
has been given opportunity to appear at a 
hearing, if one is requested at the RO, 
the claims folder should be returned to 
the Board for further appellate review.  
No action is required by the veteran 
until he receives further notice.  

The Board intimates no opinion, either legal or factual, as 
to the final disposition of this appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the originating agency.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

